Holden, J.
Where a verdict is not demanded by the law and the evidence, the first grant of a new trial will not be disturbed; and in such a case, where the presiding judge specifies in his order granting a new trial that the same is granted solely on a named ground of the motion for a new trial, wherein complaint is made that the court erred in a specified charge given the jury, this court will not determine whether or not there was error in such charge. Civil Code (1910), § 6204; Van Giesen v. Queen Insurance Co., 132 Ga. 515 (64 S. E. 456); Williams v. Brogdon, 133 Ga. 691 (66 S. E. 788).

Judgment affirmed.


Bech, J., absent. The other Justices concur.